                                  Case 2:19-cv-02702-VAP-JEM Document 364 Filed 09/03/20 Page 1 of 36 Page ID
                                                                  #:25392



                                  1                                 UNITED STATES DISTRICT COURT
                                  2                                CENTRAL DISTRICT OF CALIFORNIA

                                  3
                                  4
                                  5      Patagonia, Inc. et al.,                 2:19-cv-02702-VAP-JEMx
                                  6                      Plaintiffs,                  Order GRANTING IN PART
                                  7                      v.                           Plaintiff’s Motion for Partial
                                  8                                                  Summary Judgment (Dkt. 235)
                                         Anheuser-Busch, LLC,                         and DENYING Defendant’s
                                  9                      Defendant                    Motion for Partial Summary
                                 10                                                      Judgment (Dkt. 244)
Central District of California
United States District Court




                                 11
                                 12
                                 13      Before the Court are Patagonia, Inc. and Patagonia Provision’s, Inc.’s
                                 14   (“Patagonia”) Motion for Partial Summary Judgment (“Patagonia MSJ,” Dkt.
                                 15   235) and Anheuser-Busch, LLC’s (“AB”) Motion for Partial Summary
                                 16   Judgment (“AB MSJ,” Dkt. 244). The parties each opposed the other’s
                                 17   motion. (Dkts. 249, 257).
                                 18
                                 19      After considering all papers filed in support of, and in opposition to, the
                                 20   Motion, the Court deems this matter appropriate for resolution without a
                                 21   hearing. See Fed. R. Civ. P. 78; C.D. Cal. L.R. 7-15. The Court GRANTS
                                 22   Patagonia’s Motion for Partial Summary Judgment IN PART and DENIES
                                 23   AB’S Motion for Partial Summary Judgment.
                                 24
                                 25
                                 26

                                                                             1
                                  Case 2:19-cv-02702-VAP-JEM Document 364 Filed 09/03/20 Page 2 of 36 Page ID
                                                                  #:25393



                                  1                                I. BACKGROUND
                                  2       This action arises out of a trademark dispute between Patagonia and AB
                                  3   regarding use of the PATAGONIA mark. The parties are familiar with the
                                  4   facts of this case and the Court reviews them only briefly here. Patagonia,
                                  5   Inc. is a California corporation that designs, develops, markets and retails
                                  6   outdoor apparel, sportswear and related products. (Third Amended
                                  7   Complaint, “TAC,” Dkt. 100 ¶ 6). Patagonia, Inc. has used its PATAGONIA
                                  8   mark (Registration No. 1,189,402) and its P-6 logo (Registration No.
                                  9   1,294,523) in interstate commerce since as early as August 1974. (Id. ¶¶ 7,
                                 10   8, 36).
Central District of California
United States District Court




                                 11
                                 12       Plaintiffs allege that their PATAGONIA brand and P-6 logo have become
                                 13   among the most identifiable brands in the world. (Id. ¶ 8). In 2012, Plaintiff
                                 14   Patagonia Provisions, Inc., a related company, began developing, marketing
                                 15   and selling socially and environmentally responsible food items under the
                                 16   PATAGONIA PROVISIONS® mark (Registration No. 4,168,329), including
                                 17   beer, buffalo jerky, salmon, fruit and almond bars, and soup mixes. (Id. ¶¶
                                 18   10, 36).
                                 19
                                 20       Defendant Anheuser-Busch is a global producer of beer and other
                                 21   products and services under a multitude of brands. (Id. ¶ 11). Among its
                                 22   brands is Anheuser-Busch’s PATAGONIA beer, which it sells under the
                                 23   business name Patagonia Brewing Company. (Id. ¶¶ 11-12). Anheuser-
                                 24   Busch purports to own the registered trademark PATAGONIA (Registration
                                 25   No. 4,226,102) for use in connection with beer. (Id. ¶ 16).
                                 26

                                                                             2
                                  Case 2:19-cv-02702-VAP-JEM Document 364 Filed 09/03/20 Page 3 of 36 Page ID
                                                                  #:25394



                                  1      Plaintiffs allege that Anheuser-Busch, in launching its PATAGONIA
                                  2   beer, has deliberately misappropriated the goodwill that Plaintiffs have
                                  3   cultivated in their PATAGONIA brand. (Id. ¶ 3). Plaintiffs allege that
                                  4   Anheuser-Busch has created a logo that is strikingly similar to Patagonia,
                                  5   Inc.’s P-6 logo. (Id.). Plaintiffs further allege that Anheuser-Busch’s
                                  6   environmental conservation initiative is a clear attempt to copy Plaintiffs’
                                  7   famous brand identity. (Id.). Additionally, Plaintiffs allege that Anheuser-
                                  8   Busch’s PATAGONIA registration was procured unlawfully and through
                                  9   fraudulent misrepresentations to the United States Patent and Trademark
                                 10   Office (“USPTO”). (Id. ¶ 16).
Central District of California
United States District Court




                                 11
                                 12      Each party now moves for partial summary judgment. Patagonia seeks
                                 13   summary judgment on its Fifth and Ninth claims, cancellation of trademark
                                 14   registration and rectification of trademark registration pursuant to 15 U.S.C.
                                 15   § 1119. (Dkt. 235 at 14; TAC at 12-14). AB, in its Motion, seeks summary
                                 16   judgment on Patagonia’s Fifth, Sixth, Seventh, and Eighth Claims for
                                 17   cancellation of trademark registration pursuant to 15 U.S.C. § 1119,
                                 18   1502(a), and 1064(3), (Dkt. 244 at 1-2; TAC at 12-14); its own timing
                                 19   affirmative defenses; and AB’s Third Counterclaim for declaratory judgment
                                 20   that AB owns the trademark registration for PATAGONIA on beer
                                 21   (Registration No. 4,226,102), (Dkt. 244 at 2; Dkt. 108 at 25).
                                 22
                                 23                            II.    LEGAL STANDARD
                                 24      A motion for summary judgment or partial summary judgment shall be
                                 25   granted when there is no genuine issue as to any material fact and the
                                 26

                                                                             3
                                  Case 2:19-cv-02702-VAP-JEM Document 364 Filed 09/03/20 Page 4 of 36 Page ID
                                                                  #:25395



                                  1   moving party is entitled to judgment as a matter of law. Fed. R. Civ. P.
                                  2   56(a); Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 247-48 (1986).
                                  3
                                  4      “[W]hen parties submit cross-motions for summary judgment, each
                                  5   motion must be considered on its own merits.” Fair Hous. Council of
                                  6   Riverside Cty., Inc. v. Riverside Two, 249 F.3d 1132, 1136 (9th Cir. 2001)
                                  7   (internal quotations and citation omitted). Thus, “[t]he court must rule on
                                  8   each party’s motion on an individual and separate basis, determining, for
                                  9   each side, whether a judgment may be entered in accordance with the Rule
                                 10   56 standard.” Id. (quoting Wright, et al., Federal Practice and Procedure §
Central District of California
United States District Court




                                 11   2720, at 335–36 (3d ed. 1998)). If, however, the cross-motions are before
                                 12   the court at the same time, the court must consider the evidence proffered
                                 13   by both sets of motions before ruling on either one. Riverside Two, 249 F.3d
                                 14   at 1135–36.
                                 15
                                 16      Generally, the burden is on the moving party to demonstrate that it is
                                 17   entitled to summary judgment. Margolis v. Ryan, 140 F.3d 850, 852 (9th Cir.
                                 18   1998). “The moving party may produce evidence negating an essential
                                 19   element of the nonmoving party’s case, or . . . show that the nonmoving
                                 20   party does not have enough evidence of an essential element of its claim or
                                 21   defense to carry its ultimate burden of persuasion at trial.” Nissan Fire &
                                 22   Marine Ins. Co. v. Fritz Companies, Inc., 210 F.3d 1099, 1106 (9th Cir. 2000)
                                 23   (reconciling Adickes v. S.H. Kress & Co., 398 U.S. 144 (1970) and Celotex
                                 24   Corp. v. Catrett, 477 U.S. 317 (1986)). The nonmoving party must then “do
                                 25   more than simply show that there is some metaphysical doubt as to the
                                 26   material facts” but must show specific facts which raise a genuine issue for

                                                                             4
                                  Case 2:19-cv-02702-VAP-JEM Document 364 Filed 09/03/20 Page 5 of 36 Page ID
                                                                  #:25396



                                  1   trial. Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 586
                                  2   (1986). A genuine issue of material fact will exist “if the evidence is such
                                  3   that a reasonable jury could return a verdict for the non-moving party.”
                                  4   Anderson, 477 U.S. at 248.
                                  5
                                  6      In ruling on a motion for summary judgment, a court construes the
                                  7   evidence in the light most favorable to the non-moving party. Barlow v.
                                  8   Ground, 943 F.2d 1132, 1135 (9th Cir. 1991). “[T]he judge’s function is not []
                                  9   to weigh the evidence and determine the truth of the matter but to determine
                                 10   whether there is a genuine issue for trial.” Anderson, 477 U.S. at 249.
Central District of California
United States District Court




                                 11
                                 12      At the summary judgment stage, a district court should “focus on the
                                 13   admissibility of the [evidence’s] contents” and not the form in which the
                                 14   evidence is presented—it is sufficient that a party will be able to produce
                                 15   evidence in its admissible form at trial. See Fraser v. Goodale, 342 F.3d
                                 16   1032, 1036 (9th Cir. 2003); Block v. City of Los Angeles, 253 F.3d 410, 418-
                                 17   19 (9th Cir. 2001). Moreover, “objections to evidence on the ground that it is
                                 18   irrelevant, speculative, and/or argumentative, or that it constitutes an
                                 19   improper legal conclusion are all duplicative of the summary judgment
                                 20   standard itself” and thus need not be considered on a motion for summary
                                 21   judgment. Burch v. Regents of Univ. of Cal., 433 F. Supp. 2d 1110, 1120
                                 22   (E.D. Cal. 2006).
                                 23
                                 24                                   III.   FACTS
                                 25      Both Patagonia and AB have filed statements of undisputed facts,
                                 26   (“Patagonia SUF,” Dkt. 235-1; “AB SUF,” Dkt. 244-1), to which the other

                                                                             5
                                  Case 2:19-cv-02702-VAP-JEM Document 364 Filed 09/03/20 Page 6 of 36 Page ID
                                                                  #:25397



                                  1   party has filed statements of genuine dispute and additional facts, (“AB
                                  2   RSUF,” Dkt. 254-2, “Patagonia RSUF,” Dkt. 291-1). Each party has also
                                  3   filed various evidentiary objections to facts cited in the other’s papers.
                                  4
                                  5         To the extent certain facts or contentions are not mentioned in this
                                  6   Order, the Court has not found it necessary to consider them in reaching its
                                  7   decision. In addition to considering the evidentiary objections raised by the
                                  8   parties, the Court has reviewed independently the admissibility of the
                                  9   evidence that both parties submitted and has not considered evidence that
                                 10   is irrelevant or inadmissible. At the summary judgment stage, a district court
Central District of California
United States District Court




                                 11   should “focus on the admissibility of the [evidence’s] contents” and not the
                                 12   form in which the evidence is presented—it is sufficient that a party will be
                                 13   able to produce evidence in its admissible form at trial. See Fraser v.
                                 14   Goodale, 342 F.3d 1032, 1036 (9th Cir. 2003); Block v. City of Los Angeles,
                                 15   253 F.3d 410, 418–19 (9th Cir. 2001). Moreover, “objections to evidence on
                                 16   the ground that it is irrelevant, speculative, and/or argumentative, or that it
                                 17   constitutes an improper legal conclusion are all duplicative of the summary
                                 18   judgment standard itself” and thus need not be considered on a motion for
                                 19   summary judgment. Burch v. Regents of Univ. of Cal., 433 F. Supp. 2d
                                 20   1110, 1120 (E.D. Cal. 2006).
                                 21
                                 22     A. Undisputed Facts
                                 23       Local Rule 56 allows the Court to find that “the material facts as claimed
                                 24   and adequately supported by the moving party are admitted to exist without
                                 25   controversy except to the extent that such material facts are (a) included in
                                 26   the “Statement of Genuine Issues” and (b) controverted by declaration or

                                                                              6
                                  Case 2:19-cv-02702-VAP-JEM Document 364 Filed 09/03/20 Page 7 of 36 Page ID
                                                                  #:25398



                                  1   other written evidence filed in opposition to the motion.” Local Rule 56–3
                                  2   (emphasis added).
                                  3
                                  4   General
                                  5      Patagonia, Inc. designs and sells outdoor apparel, sportswear, and
                                  6   related products. (AB SUF 142). Patagonia Provisions, Inc. is a related
                                  7   company founded in 2012 that offers various food items, such as buffalo
                                  8   jerky and soups. (AB SUF 144). Patagonia, Inc. was named after the
                                  9   famous Patagonia region in South America that inspired its founders. (AB
                                 10   SUF 145). Patagonia, Inc.’s label is inspired by a silhouette of the peaks of
Central District of California
United States District Court




                                 11   the Mt. Fitz Roy skyline, located in the Patagonia region in South America.
                                 12   (AB SUF 146).
                                 13
                                 14   ITU and Assignment of Mark
                                 15      Warsteiner Importers Agency, Inc. (“WIA” or “Warsteiner”) filed an intent-
                                 16   to-use application to Register PATAGONIA for beer on June 8, 2006, based
                                 17   on its plan to sell beer in the United States imported from its brewery in
                                 18   Argentina. (Patagonia SUF 1; AB SUF 4). On July 4, 2007, the United
                                 19   States Patent and Trademark Office (“PTO”) issued a Notice of Publication
                                 20   Under 12(a) regarding the PATAGONIA Application, which stated, in part:
                                 21   “The mark of the application identified appears to be entitled to registration.
                                 22   The mark will, in accordance with Section 12(a) of the Trademark Act of
                                 23   1946, as amended, be published in the Official Gazette on the date
                                 24   indicated above [July 24, 2007] for the purpose of opposition by any person
                                 25   who believes he will be damaged by the registration of the mark. If no
                                 26   opposition is filed within the time specified by Section 13(a) of the Statute or

                                                                             7
                                  Case 2:19-cv-02702-VAP-JEM Document 364 Filed 09/03/20 Page 8 of 36 Page ID
                                                                  #:25399



                                  1   by rules 2.101 or 2.102 of the Trademark Rules, the Commissioner of
                                  2   Patents and Trademarks may issue a notice of allowance pursuant to
                                  3   section 13(b) of the Statute.” Plaintiffs did not file an opposition to the
                                  4   PATAGONIA Application. (AB SUF 8).
                                  5
                                  6   Statement of Use
                                  7       Warsteiner asked for several extensions of time to file its Statement of
                                  8   Use (“SOU”). On January 12, 2011, Warsteiner filed a request for a six (6)
                                  9   month extension of time to file its SOU. (Patagonia SUF 9). In its May 31,
                                 10   2011 extension request, Warsteiner stated, in part, that it had a “continued
Central District of California
United States District Court




                                 11   bona fide intention, and is entitled, to use the mark in commerce on or in
                                 12   connection with” beer. (AB SUF 17). The extension request also stated that
                                 13   “[a]fter WIN [Warsteiner International KG] sold the Brewery in 2010
                                 14   Warsteiner no longer planned to import and sell beer in the US using the
                                 15   Patagonia trademark.” (Patagonia RSUF 17).
                                 16
                                 17       In an email of November 24, 2011, AB requested that Warsteiner extend
                                 18   the deadline to file a SOU once more, explaining that “[t]he only additional
                                 19   requirement from [AB] is that Warsteiner agrees to extend the trademark
                                 20   application from January 2012 until mid-2012 . . . because otherwise AB
                                 21   would not have enough time to complete the required steps.” (Patagonia
                                 22   SUF 42). Warsteiner filed its final request for an extension of time on
                                 23   January 5, 2012, setting the deadline on July 21, 2012. (Patagonia SUF
                                 24   44).
                                 25
                                 26

                                                                              8
                                  Case 2:19-cv-02702-VAP-JEM Document 364 Filed 09/03/20 Page 9 of 36 Page ID
                                                                  #:25400



                                  1      On July 17, 2012, AB filed a SOU with the PTO in connection with
                                  2   Warsteiner’s PATAGONIA Application. (AB SUF 58). The SOU stated that
                                  3   “The mark was first used by the applicant, or the applicant’s related
                                  4   company, licensee, or predecessor in interest at least as early as
                                  5   07/16/2012, and first used in commerce at least as early as 07/16/2012, and
                                  6   is now in use in such commerce.” (AB SUF 59). On September 8, 2012,
                                  7   the PTO issued a Notice of Acceptance of Statement of Use, (AB SUF 65),
                                  8   and on October 16, 2012, the USPTO issued the trademark registration for
                                  9   the PATAGONIA Application, Registration No. 4,226,102 (the “Registration”).
                                 10   (AB SUF 66).
Central District of California
United States District Court




                                 11
                                      Purchase Agreement
                                 12
                                         AB and Warsteiner entered into a Purchase Agreement (“PA”), effective
                                 13
                                      March 16, 2012, relating to the PATAGONIA mark for beer in the U.S. (AB
                                 14
                                      SUF 24; AB RSUF 50). The PA contains several clauses governing the
                                 15
                                      assignment of the ITU:
                                 16
                                            The PA’s second WHEREAS clause states that Warsteiner’s
                                 17
                                              application to register PATAGONIA “is an intent to use application
                                 18
                                              and cannot currently be assigned to [AB].” (Patagonia SUF 51).
                                 19
                                            The PA’s third WHEREAS clause states that “in order to assign
                                 20
                                              [Warsteiner’s application] to [AB], the Mark must be in use in the
                                 21
                                              U.S., and such use must be documented in a Statement of Use filed
                                 22
                                              with the U.S. Trademark Office.” (Patagonia SUF 52).
                                 23
                                            The PA’s fourth WHEREAS clause states that AB “wishes to obtain
                                 24
                                              from [Warsteiner] a license to use the Mark in the U.S. in connection
                                 25
                                              with beer which use shall inure to the benefit of [Warsteiner] for
                                 26

                                                                            9
                                  Case 2:19-cv-02702-VAP-JEM Document 364 Filed 09/03/20 Page 10 of 36 Page ID
                                                                   #:25401



                                  1           purposes of perfecting the U.S. Application by demonstrating use of
                                  2           the Mark, thus enabling [Warsteiner] to transfer the application
                                  3           and/or resulting registration to [AB].” (Patagonia SUF 53)
                                  4         The Purchase Agreement’s fifth WHEREAS clause also states that
                                  5           Warsteiner “desires to grant [AB] such a license.” (AB RSUF 53).
                                  6
                                  7      The PA further provided that “Upon [AB’s] . . . use of the Mark in
                                  8   accordance with this license, [AB], directly or through an attorney appointed
                                  9   through a Power of Attorney substantially in the form of Appendices II and IV
                                 10   hereto, shall file a Statement of Use with the U.S. Trademark Office in
Central District of California
United States District Court




                                 11   connection with the U.S. Application . . . .” (AB SUF 32). Finally, the PA
                                 12   stated that “after registration of the Mark, [Warsteiner] will execute the form
                                 13   of Assignment attached hereto as Appendix III (the Model Form of
                                 14   Assignment of U.S. Trademark) and transmit it to [AB].” (AB SUF 33).
                                 15
                                 16   License Agreement
                                 17      The PA and License do not include a requirement that AB would provide
                                 18   Warsteiner a sample of Quilmes’ PATAGONIA brand beer, or of the
                                 19   packaging, labels, or display of the PATAGONIA mark to be used in the
                                 20   United States, or reports of sales, if any. (Patagonia SUF 64). The License
                                 21   does not provide for a royalty payment from AB to Warsteiner based on
                                 22   sales volume, (Patagonia SUF 71), and instead provides for compensation
                                 23   as a lump sum (AB RSUF 71).
                                 24
                                 25      On May 21, 2012, Quilmes told AB that Quilmes would apply AB’s
                                 26   sticker labels “on top of the actual ones” already affixed to Quilmes’ beer.

                                                                             10
                                  Case 2:19-cv-02702-VAP-JEM Document 364 Filed 09/03/20 Page 11 of 36 Page ID
                                                                   #:25402



                                  1   (Patagonia SUF 82). Quilmes shipped PATAGONIA beer to Anheuser-
                                  2   Busch, LLC Sales of Hawaii (“AB of HI”), arriving on July 2, 2012, containing
                                  3   2 pallets, each holding 112 cases containing 6 bottles each (224 total cases
                                  4   of beer). (Patagonia SUF 87). Between July 21, 2012 and August 24,
                                  5   2012, AB of HI sold twenty-one (21) cases of beer, only to Vintage Wine
                                  6   Cellar and Tamura’s Fine Wine and Liquor in Hawaii. (Patagonia SUF 92).
                                  7
                                  8      On October 16, 2012, the PTO issued the trademark registration for
                                  9   PATAGONIA for beer in Warsteiner’s name. (Patagonia SUF 94). On
                                 10   October 25, 2012, and November 19, 2012, AB sent emails to Warsteiner’s
Central District of California
United States District Court




                                 11   Ms. Weig, attaching the registration certificate for the PATAGONIA mark and
                                 12   asking Warsteiner to sign and return the Assignment form. (Patagonia SUF
                                 13   95, AB RSUF 95). On February 8, 2013, AB recorded the assignment from
                                 14   Warsteiner to AB, dated December 20, 2012, at the PTO. (Patagonia SUF
                                 15   101). On February 22, 2013, AB corrected and reaffirmed its recordation of
                                 16   the assignment from Warsteiner to AB, dated December 20, 2012, clarifying
                                 17   that AB is an LLC. (Patagonia SUF 102).
                                 18
                                 19   ITU Assignment
                                 20      On or around November 29, 2012, Warsteiner delivered the executed
                                 21   assignment (Appendix III Model Form of the Assignment of the U.S.
                                 22   trademark) to AB for the first time. (AB SUF 69). The signed assignment
                                 23   that AB received from Warsteiner for the first time on or about November 29,
                                 24   2012 was dated April 16, 2012. (AB SUF 70). On December 5, 2012, AB’s
                                 25   outside counsel wrote to Warsteiner, noting that the assignment was dated
                                 26   April 16, 2012, and asking that Warsteiner send an assignment with a

                                                                           11
                                  Case 2:19-cv-02702-VAP-JEM Document 364 Filed 09/03/20 Page 12 of 36 Page ID
                                                                   #:25403



                                  1   current date. (AB 75). The parties agree that Warsteiner thought the date
                                  2   was “legally insignificant,” (AB SUF 55; Patagonia RSUF 55), but Patagonia
                                  3   further asserts that Warsteiner was told it was not legally insignificant
                                  4   because AB instructed Warsteiner that “it is necessary for legal reasons to
                                  5   issue the Assignment of Trademark on a date from December or, as the
                                  6   case may be, a more current date.” (Patagonia RSUF 55).
                                  7
                                  8   Continuous Use
                                  9      Between 2012 and 2015, AB made sporadic sales of PATAGONIA beer
                                 10   to retailers in Hawaii. On or about July 2, 2012, AB imported the Patagonia
Central District of California
United States District Court




                                 11   beer from Quilmes in Argentina to Hawaii. (AB SUF 53). On July 13, 2012,
                                 12   AB sold Patagonia Amber Lager and Patagonia Bohemian Pilsner beer,
                                 13   through a wholly owned distributer, to a retailer in Honolulu, Hawaii. (AB
                                 14   SUF 56). By July 16, 2012, AB’s Patagonia beer was available for purchase
                                 15   by consumers at a retailer in Honolulu, Hawaii. (AB SUF 57). Several of
                                 16   these retailers no longer have records of sales for the period between 2012
                                 17   and 2014. (AB SUF 220-22). The parties do not dispute that between
                                 18   March 20, 2015, and June 19, 2015, AB sold 10 case of PATAGONIA beer
                                 19   to retailers in Hawaii. (AB SUF 108).
                                 20
                                         Between May 2016, after the World Beer Cup, and December 31, 2016,
                                 21
                                      there is no evidence of sales by AB of PATAGONIA beer. (Patagonia SUF
                                 22
                                      105; AB RSUF 105). Between January 1, 2018 and September 5, 2018,
                                 23
                                      there is no evidence of sales by AB of PATAGONIA beer. (Patagonia SUF
                                 24
                                      106).
                                 25
                                 26

                                                                              12
                                  Case 2:19-cv-02702-VAP-JEM Document 364 Filed 09/03/20 Page 13 of 36 Page ID
                                                                   #:25404



                                  1      On October 5, 2018, Mr. Davidovits submitted a declaration to the PTO
                                  2   swearing on AB’s behalf that the PATAGONIA “mark has been continuously
                                  3   used in commerce for five (5) consecutive years after the date of registration
                                  4   … and is still in use in commerce on or in connection with all goods/all
                                  5   services … listed in the existing registration...” (Patagonia SUF 122; AB
                                  6   SUF 137-138). Prior to October 5, 2018, the PTO website showed that AB
                                  7   had not filed its declaration of use of PATAGONIA for beer. (Patagonia SUF
                                  8   128).
                                  9
                                 10   Patagonia’s Knowledge of the Registration
Central District of California
United States District Court




                                 11      On October 10, 2013, Plaintiffs’ outside counsel emailed Plaintiffs’
                                 12   trademark paralegal about “US Registration – the mark PATAGONIA” that
                                 13   listed “PATAGONIA for beer” along with third-party registrations for
                                 14   PATAGONIA for various goods. (AB SUF 165). On or about November 12,
                                 15   2013, Patagonia, Inc. launched a beer called “California Route” in
                                 16   partnership with New Belgium. (AB SUF 166). In connection with the launch
                                 17   of California Route, Patagonia, Inc.’s spokesperson made clear that it was
                                 18   “not getting into the beer business in a permanent way.” (AB SUF 167).
                                 19   Plaintiffs admit that they considered using and “likely refrained from using its
                                 20   PATAGONIA branding on beer products themselves at that time as a result
                                 21   of AB’s ostensible claim to own those rights.” (AB SUF 168). Plaintiffs did
                                 22   not challenge AB’s PATAGONIA Registration in 2013 or at any time before it
                                 23   filed this Action. (AB SUF 169). Indeed, the parties do not dispute that,
                                 24   during this time period, Patagonia appeared to believe that AB owned the
                                 25   rights to the PATAGONIA mark for beer, and considered trying to purchase
                                 26   the rights. (See AB SUF 171-83, 191-92, 197).

                                                                            13
                                  Case 2:19-cv-02702-VAP-JEM Document 364 Filed 09/03/20 Page 14 of 36 Page ID
                                                                   #:25405



                                  1    B. Disputed Facts
                                  2      In early 2011 and into March 2012, AB contends that Warsteiner and AB
                                  3   negotiated regarding a potential license of the PATAGONIA mark for use in
                                  4   the United States. (AB SUF 11-13). Patagonia disputes this, arguing that
                                  5   AB and Warsteiner negotiated regarding a potential purchase of the mark,
                                  6   not licensing. The parties dispute whether the License Agreement had
                                  7   quality control protections or remedies. (AB SUF 36; Patagonia RSUF 36).
                                  8   The parties offer competing explanations for why Warsteiner initially signed
                                  9   the assignment on April 16, 2012 and only later changed it to December 20,
                                 10   2012. (AB SUF 74; Patagonia RSUF 74; AB RSUF 50). They further
Central District of California
United States District Court




                                 11   dispute whether the original April 16, 2012 date was consistent with the
                                 12   terms of the Purchase Agreement. (Id.).
                                 13
                                 14      The parties dispute whether the Patagonia beer in Argentina features a
                                 15   substantially similar label and background, and same shaped bespoke
                                 16   bottle as that used in the U.S. (AB SUF 125; Patagonia RSUF 125). They
                                 17   further dispute whether AB distributed PATAGONIA branded merchandise,
                                 18   such as fleece jackets and other items Patagonia sells, to promote the
                                 19   launch of their new beer. Indeed, Patagonia argues that “AB put
                                 20   PATAGONIA on jackets, scarves and winter hats, and distributed the
                                 21   apparel to employees and those serving its beer to customers in connection
                                 22   with the launch and that, “[i]n connection with the launch of its PATAGONIA
                                 23   beer, AB served the beer to consumers at ski slopes, with its employees and
                                 24   representatives wearing PATAGONIA apparel.” (Patagonia SUF 119-20).
                                 25   AB argues that, “in September 2018, AB” merely “communicated by email
                                 26

                                                                           14
                                  Case 2:19-cv-02702-VAP-JEM Document 364 Filed 09/03/20 Page 15 of 36 Page ID
                                                                   #:25406



                                  1   with Staples about creating a limited number of promotional items with its
                                  2   Cerveza Patagonia brand, including tshirts and fleeces.” (AB RSUF 120).
                                  3
                                  4      AB argues that the sustainability element of the U.S. brand stems from
                                  5   the Argentinian brand’s commitment to the environment, a contention
                                  6   Patagonia disputes. (AB SUF 133; Patagonia RSUF 133).
                                  7
                                  8                                IV.    DISCUSSION
                                  9      Under the Lanham Act, federal courts have the authority to cancel an
                                 10   invalid trademark registration. See Petroliam Nasional Berhad v.
Central District of California
United States District Court




                                 11   GoDaddy.com, Inc., 897 F. Supp. 2d 856, 869 (N.D. Cal. 2012), aff'd, 737
                                 12   F.3d 546 (9th Cir. 2013) (citing 15 U.S.C. § 1119). In this action, both parties
                                 13   claim the rights to the PATAGONIA mark, and both parties move for
                                 14   summary judgment on certain trademark cancellation claims. Patagonia’s
                                 15   Fifth, Sixth, Seventh, and Eighth Claims seek to cancel AB’s PATAGONIA
                                 16   trademark (Registration No. 4,226,102) on numerous grounds. (TAC ¶¶ 86-
                                 17   107). Patagonia moves for summary judgment on its Fifth Claim, premised
                                 18   on anti-trafficking, as well as its Ninth Claim, trademark rectification. AB
                                 19   moves for summary judgment on all of Patagonia’s cancellation claims, as
                                 20   well as its Third Counterclaim for declaratory relief. The Court considers
                                 21   each claim below.
                                 22
                                 23    A. Claim 5: Anti-Trafficking, 15 U.S.C. § 1060(a)(1)
                                 24      Both parties move for summary judgment on Plaintiff’s Fifth Claim,
                                 25   addressing trademark cancellation on the basis of violation of the Lanham
                                 26   Act’s anti-trafficking provision. The Lanham Act ’s anti-trafficking rule

                                                                             15
                                  Case 2:19-cv-02702-VAP-JEM Document 364 Filed 09/03/20 Page 16 of 36 Page ID
                                                                   #:25407



                                  1   prohibits the sale of an intent-to-use application (“ITU”) before an applicant
                                  2   verifies under oath that the mark has been used in commerce. 15 U.S.C. §
                                  3   1060(a)(1) (“Section 10(a)”) (“[N]o application to register a mark under
                                  4   section 1051(b) of this title [allowing ITUs] shall be assignable prior to the . .
                                  5   . filing of the verified statement of use under section 1051(d) of this title.”).
                                  6   Assignment of an ITU is permitted “to a successor to the business of the
                                  7   applicant, or portion thereof, to which the mark pertains, if that business is
                                  8   ongoing and existing.” (Id.). Thus, “an intent-to-use application cannot be
                                  9   assigned before the applicant files a verified statement that he or she is
                                 10   using the mark, unless the part of the applicant's business that pertains to
Central District of California
United States District Court




                                 11   the mark is also assigned and that business is still ‘ongoing and existing.’”
                                 12   See also Oculu, LLC v. Oculus VR, Inc., No. SACV 14-0196 DOC, 2015 WL
                                 13   3619204, at *7 (C.D. Cal. June 8, 2015).
                                 14
                                 15       Patagonia argues that AB violated the anti-trafficking rule, and therefore
                                 16   that its registration of the PATAGONIA mark must be cancelled pursuant to §
                                 17   1064 of the Lanham Act. (Dkt. 235 at 20). AB also moves for summary
                                 18   judgment on the anti-trafficking claim on two grounds. AB first argues that it
                                 19   did not violate the anti-trafficking rule at all, and also contends that
                                 20   Patagonia’s trademark cancellation claim under § 1060(a) is barred
                                 21   because “violation of § 1060(a) is not a ground for cancellation enumerated
                                 22   in § 1064(3),” and therefore, even if AB did violate the anti-trafficking rule,
                                 23   cancellation of the PATAGONIA mark pursuant to § 1064(3) would not be
                                 24   appropriate. (Dkt. 249 at 7).
                                 25
                                 26

                                                                              16
                                  Case 2:19-cv-02702-VAP-JEM Document 364 Filed 09/03/20 Page 17 of 36 Page ID
                                                                   #:25408



                                  1       1. Anti-Trafficking and Trademark Cancellation
                                  2       AB argues that violation of the anti-trafficking rule cannot serve as a
                                  3   basis for trademark cancellation pursuant to Lanham Act § 1064.
                                  4   Specifically, AB states that “[a] claim that a mark did not meet the use
                                  5   requirement for registration amounts to a claim that the registration was
                                  6   ‘void ab initio.’” (Dkt. 244 at 17, quoting Aycock Eng’g, Inc. v. Airflite, Inc.,
                                  7   560 F.3d 1350, 1357 (Fed. Cir. 2009)). AB further cites to cases in which “§
                                  8   1064(3) barred cancellation claims brought solely for lack of use prior to
                                  9   registration.” (Dkt. 291 at 23).
                                 10
Central District of California
United States District Court




                                 11       Patagonia, however, challenges not only the validity of AB’s registration
                                 12   on the grounds that AB has failed to meet the use requirement, but also the
                                 13   validity of the assignment of the registration itself. “Violating [the] ‘anti-
                                 14   trafficking rule’ voids the assignment as well as the underlying application
                                 15   and resulting registration.” Oculu, LLC v. Oculus VR, Inc., No. SACV 14-
                                 16   0196 DOC, 2015 WL 3619204, at *7 (C.D. Cal. June 8, 2015) (citing The
                                 17   Clorox Co. v. Chem. Bank, 40 U.S.P.Q.2d 1098, 1104 (T.T.A.B. 1996)); see
                                 18   also Sebastian Brown Prods. LLC v. Muzooka Inc., No. 15-CV-01720-LHK,
                                 19   2016 WL 5910817, at *7 (N.D. Cal. Oct. 11, 2016). “[O]nly after a valid
                                 20   assignment of trademarks does the assignee succeed to the rights of the
                                 21   assignor.” Fed. Treasury Enter. Sojuzplodoimport v. Spirits Int'l N.V., 623
                                 22   F.3d 61, 68 (2d Cir. 2010). Where such an assignment is invalid, trademark
                                 23   cancellation is an appropriate remedy. See Emerald Cities Collaborative,
                                 24   Inc. v. Roese, 666 F. App'x 908, 912 (Fed. Cir. 2016) (cancelling trademark
                                 25   where “Agreement [between licensor and licensee] constituted an improper
                                 26   assignment of the intent-to-use application prior to the filing of the SOU”).

                                                                               17
                                  Case 2:19-cv-02702-VAP-JEM Document 364 Filed 09/03/20 Page 18 of 36 Page ID
                                                                   #:25409



                                  1   AB’s argument that violation of the anti-trafficking rule is not grounds for
                                  2   trademark cancellation fails as a matter of law.
                                  3
                                  4       2. Whether AB Violated the Anti-Trafficking Rule
                                  5       Having established that violation of the anti-trafficking law is grounds to
                                  6   cancel the trademark registration, the Court next determines whether AB
                                  7   violated the trafficking rule. Patagonia argues that AB violated the anti-
                                  8   trafficking rule by acquiring Warsteiner’s ITU in order to register the
                                  9   PATAGONIA trademark for beer. (Dkt. 235 at 1). Specifically, Patagonia
                                 10   argues that AB purchased the Patagonia ITU from Warsteiner after
Central District of California
United States District Court




                                 11   Warsteiner had already decided it did not want to pursue a trademark
                                 12   application. Patagonia further contests the validity of the licensing
                                 13   agreement and the accrual of goodwill to Warsteiner before the sale of the
                                 14   ITU to AB.
                                 15
                                 16       Patagonia states that in 2010 or 2011, “AB took steps to acquire
                                 17   Warsteiner’s PATAGONIA ITU,” at which time “Warsteiner repeatedly made
                                 18   it clear that it had nothing else but the ITU to offer AB.” ((Dkt. 235 at 4). To
                                 19   avoid an “as-is” sale of the ITU, in violation of the anti-trafficking rule,
                                 20   Patagonia asserts that “AB used a power of attorney to take control of the
                                 21   ITU while leaving it nominally in Warsteiner’s name,” “contrived a few sales
                                 22   of its Argentine affiliate’s PATAGONIA branded beer under a sham license
                                 23   from Warsteiner[,] and, on that basis, swore in the PTO that Warsteiner had
                                 24   made the required use.” (Dkt. 235 at 1) (emphasis omitted).
                                 25
                                 26

                                                                              18
                                  Case 2:19-cv-02702-VAP-JEM Document 364 Filed 09/03/20 Page 19 of 36 Page ID
                                                                   #:25410



                                  1       Patagonia argues that Warsteiner’s use of the ITU did not create
                                  2   goodwill for several reasons. First, Patagonia contends that Warsteiner’s
                                  3   use of the ITU, while Warsteiner was effectively controlled by AB, renders
                                  4   that use invalid for the purposes of acquiring the registration. Thus,
                                  5   Patagonia argues, the license terms did not produce any goodwill. (Dkt.
                                  6   235 at 19). That Warsteiner’s sales of PATAGONIA beer occurred while AB
                                  7   had power of attorney, however, is not by itself fatal. As courts in this district
                                  8   have explicitly held, “the owner of an unprotectable name can license the
                                  9   name's use to a third party, and if that third party is then the first to use the
                                 10   name in commerce, thereby creating a protectable trademark, then the use
Central District of California
United States District Court




                                 11   of the mark inures to the benefit of the person who owns the name.” Mindys
                                 12   Cosmetics, Inc. v. Dakar, No. CV 08-4459 SVW (RZx), 2009 WL 10669480,
                                 13   at *5 (C.D. Cal. July 14, 2009). Here, Warsteiner still owned the name and
                                 14   the ITU at the time of the required sales. Thus, providing the license was
                                 15   valid, goodwill from sales of PATAGONIA branded beer accrued to
                                 16   Warsteiner.
                                 17
                                 18       Patagonia also contests the validity of the licensing agreement,
                                 19   however, stating that “that licenses do not create goodwill unless the
                                 20   trademark owner is granted and exercises the right to control quality.” (Dkt.
                                 21   235 at 19). This argument is more persuasive. “It is well-established that
                                 22   “[a] trademark owner may grant a license and remain protected provided
                                 23   quality control of the goods and services sold under the trademark by the
                                 24   licensee is maintained.” Barcamerica Int'l USA Tr. v. Tyfield Importers, Inc.,
                                 25   289 F.3d 589, 595–96 (9th Cir. 2002) (quoting Moore Bus. Forms, Inc. v.
                                 26   *596 Ryu, 960 F.2d 486, 489 (5th Cir.1992)). Nevertheless, “[u]ncontrolled

                                                                              19
                                  Case 2:19-cv-02702-VAP-JEM Document 364 Filed 09/03/20 Page 20 of 36 Page ID
                                                                   #:25411



                                  1   or ‘naked’ licensing may result in the trademark ceasing to function as a
                                  2   symbol of quality and controlled source.” Id. (quoting McCarthy on
                                  3   Trademarks and Unfair Competition § 18:48, at 18–79 (4th ed.2001)). See
                                  4   also, e.g., FreecycleSunnyvale v. Freecycle Network, 626 F.3d 509, 512 (9th
                                  5   Cir. 2010) (finding that licensor who “(1) did not retain express contractual
                                  6   control over [licensee’s] quality control measures, (2) did not have actual
                                  7   controls over [licensee’s] quality control measures, and (3) was
                                  8   unreasonable in relying on [licensee’s] quality control measures” had
                                  9   “engaged in naked licensing” and therefore “abandoned its trademarks”).
                                 10
Central District of California
United States District Court




                                 11       According to AB, however, the license did have quality controls.
                                 12   Paragraph 2 of the License Agreement, titled “Quality Control,” requires that
                                 13   any beer sold under the PATAGONIA mark comply with U.S. law, including
                                 14   “all labeling and food standard laws and regulations,” and be “of a quality
                                 15   comparable to [the beer] brewed and sold by [Quilmes] under the brand
                                 16   name Patagonia in Argentina.” (Dkt. 254-2, AB RSUF,177). Yet as
                                 17   Patagonia points out, “[p]egging the contract to Quilmes’s standards” is
                                 18   insufficient to ensure Warsteiner had actual control because “if Quilmes
                                 19   changed PATAGONIA to a low priced, low alcohol beer, for example, the
                                 20   quality ‘standard’ would follow Quilmes’s direction and would not be a
                                 21   ‘breach.’” (Dkt. 344 at 6). See Dep’t of Parks & Recreation for State of Cal.
                                 22   v. Bazaar Del Mundo Inc., 448 F.3d 1118, 1131–32 (9th Cir. 2006) (to comply
                                 23   with the requirements of the Lanham Act, quality control provisions must
                                 24   “‘reflect[] the goodwill and quality standards’ of [the licensor], as opposed to
                                 25   the [licensee’s]”).
                                 26

                                                                             20
                                  Case 2:19-cv-02702-VAP-JEM Document 364 Filed 09/03/20 Page 21 of 36 Page ID
                                                                   #:25412



                                  1       AB also argues that the License Agreement provided Warsteiner with
                                  2   the right to terminate for breach if AB did not comply with the quality control
                                  3   terms. (Dkt. 254-2, AB RSUF, 178). To support this assertion, however, AB
                                  4   cites only to the deposition testimony of Francis Z. Hellwig stating that, if
                                  5   Warsteiner was unhappy with the quality of the beer AB sold under the
                                  6   license, “[t]he remedies available to Warsteiner·would be remedies
                                  7   generally available for breach of an agreement,” but that Hellwig was “really
                                  8   not in a position to opine on what all those potential remedies are.” (Dkt.
                                  9   254-5 at 200:16-201:6). Patagonia points out, in turn, that “the text of the
                                 10   license does not include any provision authorizing WIA to terminate if the
Central District of California
United States District Court




                                 11   quality provision is ‘breached.’” (Dkt. 344 at 12). AB has provided no
                                 12   evidence to the contrary. Accordingly, the Court concludes that Patagonia
                                 13   has raised a triable issue of fact regarding whether AB’s license from
                                 14   Warsteinger contained the requisite quality control provisions required under
                                 15   the Lanham Act, and therefore whether the license was valid at all. See
                                 16   FreecycleSunnyvale, 626 F.3d at 512. If the license were a “naked” license,
                                 17   Warsteiner would have abandoned the mark and would have had no
                                 18   goodwill to transfer to AB to accompany the ITU, rendering the assignment
                                 19   of those rights to AB invalid.
                                 20
                                 21       Finally, Patagonia argues that, even if the quality control provisions were
                                 22   sufficient and the license were valid, AB would still have violated the anti-
                                 23   trafficking rule because Warsteiner’s assignment of the ITU was fraudulent.
                                 24   On this point, too, there is a factual dispute. Patagonia argues that “AB . . .
                                 25   had Warsteiner post-date an assignment to make it look like the purchase
                                 26   happened after Warsteiner had obtained the registration.” (Dkt. 235 at 1,

                                                                             21
                                  Case 2:19-cv-02702-VAP-JEM Document 364 Filed 09/03/20 Page 22 of 36 Page ID
                                                                   #:25413



                                  1   11-12). Patagonia asserts that Warsteiner signed and dated the Assignment
                                  2   form April 16, 2012, a date “consistent with all of the other documents,” and
                                  3   returned it to AB on November 29, 2012. (Dkt. 235 at 11). Patagonia
                                  4   contends that AB rejected the document because it knew “the anti-trafficking
                                  5   rule required the assignment to occur after the statement of use was filed
                                  6   (July 17, 2012), and Warsteiner’s April-dated assignment would have
                                  7   revealed the violation.” (Id.). Patagonia states that, after AB told Warsteiner
                                  8   to execute another version with “a more recent date,” specifically, “a date ‘in
                                  9   December, 2012,’” Warsteiner did so, returning the Assignment form dated
                                 10   December 20, 2012. (Id.).
Central District of California
United States District Court




                                 11
                                 12      AB provides a different explanation, arguing that “AB noticed that [the
                                 13   assignment document] was dated April 16, 2012,” a date “inconsistent with
                                 14   the terms of the Purchase Agreement, as well as the actual date of the
                                 15   assignment.” (AB SUF 74; Dkt. 280 at 19) (emphasis added). AB asserts
                                 16   that this inconsistency is the reason AB instructed Warsteiner to re-execute
                                 17   the agreement. (Dkt. 280 at 19 (“[B]ecause [the assignment] bore an April
                                 18   signature date that was inconsistent with the parties’ agreement and did not
                                 19   reflect the true date of assignment, AB asked Warsteiner to re-execute it
                                 20   with a current date.”)). The parties, in sum, dispute whether Warsteiner’s
                                 21   changing of the date on the assignment document, whose final date
                                 22   suggests compliance with the anti-trafficking rule, was fraudulent.
                                 23
                                 24      The Court concludes that there exists a genuine dispute of material fact
                                 25   as to whether AB violated the anti-trafficking rule, and DENIES both
                                 26   Patagonia’s and AB’s MSJs as to Patagonia’s Fifth Claim.

                                                                            22
                                  Case 2:19-cv-02702-VAP-JEM Document 364 Filed 09/03/20 Page 23 of 36 Page ID
                                                                   #:25414



                                  1     B. Claim 9: Trademark Rectification
                                  2       Patagonia also argues that, even if the mark had been assigned
                                  3   properly, it would not be incontestable because AB failedto meet the use
                                  4   requirement. Under the Lanham Act, “[a] mark attains incontestable status
                                  5   in a category if the registrant continuously uses the mark for five
                                  6   consecutive years after registering it in that category[.]” 15 U.S.C. § 10652;
                                  7   see also Entrepreneur Media, Inc. v. Smith, 279 F.3d 1135, 1139 n.1 (9th
                                  8   Cir. 2002). A district court may “rectify the register with respect to the
                                  9   registrations of any party to the action.” 15 U.S.C. § 1119. According to
                                 10   Patagonia, “AB never used the mark continuously for five years and its
Central District of California
United States District Court




                                 11   claimed mark thus is not incontestable.” (Dkt. 235 at 22). Patagonia moves
                                 12   for “summary judgment on Patagonia’s rectification claim” and asks this
                                 13   Court to “strip AB’s registration of incontestability status.” (Id.; see TAC ¶¶
                                 14   108-112).
                                 15
                                 16       The parties dispute whether AB used the mark continuously for five
                                 17   years. AB argues that its “beer [was] sold on a limited basis in test markets
                                 18   before a wider launch.” (Dkt. 249 at 21), relying on Brooklyn Brewery Corp.
                                 19   v. Black Ops Brewing, Inc., 156 F. Supp. 3d 1173, 1176, 1178 (E.D. Cal.
                                 20   2016), to support its claim that “limited, seasonal” beer sales to select
                                 21   retailers is sufficient to establish incontestability. Yet AB does not state that
                                 22   its beer was seasonal, or that it was sold with any regularity. Furthermore,
                                 23   as discussed below, AB has failed to raise genuine factual issues in
                                 24   response to Patagonia’s evidence of AB’s inconsistent use of the
                                 25   PATAGONIA mark.
                                 26

                                                                             23
                                  Case 2:19-cv-02702-VAP-JEM Document 364 Filed 09/03/20 Page 24 of 36 Page ID
                                                                   #:25415



                                  1      Patagonia argues that AB has not used the PATAGONIA mark
                                  2   continuously for five years, stating that “there is no evidence of sales of
                                  3   PATAGONIA beer by AB in the United States between August 24, 2012 and
                                  4   March 19, 2015.” (Patagonia SUF 104). AB has failed to provide specific
                                  5   records of sales from this period. “In its responses to” Patagonia’s
                                  6   discovery requests, “AB state[d] that ‘it has not yet located any records of its
                                  7   sale to an outside distributor of PATAGONIA beer’ in 2013 or 2014.’” (Yang
                                  8   Decl., Dkt. 235-25, ¶ 45; see also AB’s response to Patagonia’s SUF).
                                  9   Patagonia argues further that “AB made no sales at all of PATAGONIA beer
                                 10   . . . from May 2016 to December 2016. (Dkt. 235 at 13; SUF 105). AB
Central District of California
United States District Court




                                 11   attempts to dispute this by stating that “[i]n May 2016, PATAGONIA beer
                                 12   also participated in the World Beer Cup, an international beer tasting
                                 13   competition held in the U.S.” (Dkt. 254-2 at 52). Nevertheless, even
                                 14   accepting this as true, AB still has failed to produce any sales records
                                 15   indicating any use of the PATAGONIA label between June and December
                                 16   2016. Once more, AB argues that there may exist records that document
                                 17   sales during that time period, but has not produced such records.
                                 18
                                 19      It is well established that mere assertions, unsupported by evidence, are
                                 20   insufficient to create a genuine issue of material fact. S.A. Empresa De
                                 21   Viacao Aerea Rio Grandense (Varig Airlines) v. Walter Kidde & Co., 690
                                 22   F.2d 1235, 1238 (9th Cir. 1982) (affirming summary judgment because a
                                 23   “speculative opinion” does not “create[] a factual issue” absent actual
                                 24   evidence). The Court accordingly concludes that AB did not use the
                                 25   PATAGONIA mark continuously for five years and GRANTS Patagonia’s
                                 26   Motion for Summary Judgment on its Ninth Claim.

                                                                             24
                                  Case 2:19-cv-02702-VAP-JEM Document 364 Filed 09/03/20 Page 25 of 36 Page ID
                                                                   #:25416



                                  1     C. Claim 8: Fraud
                                  2       AB seeks summary judgment in its favor on Patagonia’s Eighth Claim,
                                  3   trademark cancellation for fraud. To establish that a party has committed
                                  4   fraud on the PTO, a litigant must show: (1) a false statement of material fact;
                                  5   (2) the registrant’s knowledge or belief that the statement is false; (3) intent
                                  6   to induce reliance; (4) reasonable reliance; and (5) damages proximately
                                  7   resulting from the reliance. Hokto Kinoko Co. v. Concord Farms, Inc., 738
                                  8   F.3d 1085, 1097 (9th Cir. 2013).
                                  9
                                 10       The Court notes at the outset that, although a higher standard applies to
Central District of California
United States District Court




                                 11   prevailing on a fraud claim, the “no genuine dispute” standard applies to
                                 12   survive summary judgment on such a claim. See Privado Mktg. Grp. LLC v.
                                 13   Eleftheria Rest Corp., No. 13 CIV. 3137 (ER), 2017 WL 1167332, at *8
                                 14   (S.D.N.Y. Mar. 27, 2017) (“While it is true that to prevail on their
                                 15   counterclaim for cancellation due to fraud, Defendants must show the
                                 16   elements by clear and convincing evidence, ‘to survive summary judgment,’
                                 17   the party alleging fraud must only show that there is a ‘genuine issue’ as to
                                 18   the elements required to prove fraud.”) (citing Hokto Kinoko Co. v. Concord
                                 19   Farms, Inc., 810 F. Supp. 2d 1013, 1041-42 (C D. Cal. 2011), aff’d, 738 F.3d
                                 20   1085 (9th Cir. 2013)).
                                 21
                                 22       Patagonia alleges that, “[b]ecause AB and Warsteiner procured the
                                 23   registration by fraud, the registration must be cancelled.” (TAC ¶ 107).
                                 24   Patagonia’s fraud claim is based on AB’s alleged “fail[ure] to disclose in
                                 25   certain trademark filings that it took an invalid assignment of an intent-to-use
                                 26   (“ITU”) application for PATAGONIA before any statement of use was filed.”

                                                                             25
                                  Case 2:19-cv-02702-VAP-JEM Document 364 Filed 09/03/20 Page 26 of 36 Page ID
                                                                   #:25417



                                  1   (Dkt. 244 at 1). Specifically, Patagonia argues that “AB hid its acquisition
                                  2   from the PTO by (a) acting as if WIA still owned the ITU, (b) pretending that
                                  3   WIA had made use, and (c) even omitting that WIA’s purported use was
                                  4   solely through a licensee.” (Dkt. 291 at 4). As discussed above, the Court
                                  5   denied AB’s motion for summary judgment as to the anti-trafficking claim;
                                  6   thus, AB’s attack on Patagonia’s Eighth Claim fails.
                                  7
                                  8       Furthermore, violation of the anti-trafficking rule is only one basis for the
                                  9   alleged fraud. As Patagonia notes, it incorporated by reference all of its
                                 10   prior allegations, including those regarding its incontestability claim, in its
Central District of California
United States District Court




                                 11   fraud claim. (See Dkt. 291 at 21; TAC ¶ 103 (“Plaintiffs reallege and
                                 12   incorporate by reference each of the allegations contained in paragraphs 1
                                 13   through 96 of this Amended Complaint.”)). Specifically, Patagonia argues
                                 14   that “AB made no use [of the mark] for six years after registration (Dkt. 100
                                 15   ¶ 30), but nonetheless swore to the PTO that use had been continuous for
                                 16   five years.” (Dkt. 291 at 11, citing TAC ¶ 31). As discussed above, the
                                 17   Court finds that AB did not continuously use the PATAGONIA mark for five
                                 18   years. The Court concludes that there exists, at the least, a genuine
                                 19   question of material fact as to whether AB committed fraud on the PTO, and
                                 20   accordingly DENIES AB’s MSJ as to Plaintiff’s Eighth Claim.
                                 21
                                 22     D. Claim 6: False Connection, 15 U.S.C. § 1052(a)
                                 23       AB moves for summary judgment on Patagonia’s Sixth Claim, trademark
                                 24   cancellation, pursuant to 15 U.S.C. § 1052(a), on the grounds that the
                                 25   PATAGONIA mark on AB’s beer falsely suggests a connection with
                                 26   Patagonia, Inc. 15 U.S.C. § 1052(a) provides that “[n]o trademark by which

                                                                              26
                                  Case 2:19-cv-02702-VAP-JEM Document 364 Filed 09/03/20 Page 27 of 36 Page ID
                                                                   #:25418



                                  1   the goods of the applicant may be distinguished from the goods of others
                                  2   shall be refused registration . . . unless it [c]onsists of or comprises immoral,
                                  3   deceptive, or scandalous matter; or matter which may disparage or falsely
                                  4   suggest a connection with persons, living or dead, institutions, beliefs, or
                                  5   national symbols, or bring them into contempt, or disrepute[.]” 15 U.S.C.A.
                                  6   § 1052(a). AB has failed to establish it is entitled to summary judgment on
                                  7   this claim.
                                  8
                                  9       The Trademark Trial and Appeals Board (TTAB) has described a four-
                                 10   factor test to determine whether an applicant has violated 15 U.S.C. §
Central District of California
United States District Court




                                 11   1052(a), examining:
                                 12
                                            (1) Whether Applicant's mark [] is the same as or a close
                                 13         approximation of [another party’s] previously used name or identity;
                                 14         (2) Whether Applicant's mark [] would be recognized as such by
                                            purchasers, in that the mark points uniquely and unmistakably to [the
                                 15
                                            other party’s mark];
                                 16         (3) Whether [the other party] is not connected with the goods that will
                                            be sold by Applicant under its mark; and
                                 17
                                            (4) Whether [the other party’s] name or identity is of sufficient fame or
                                 18         reputation that when Applicant's mark is used on Applicant's goods, a
                                 19         connection with [the other party] would be presumed.

                                 20
                                      In Re Nieves & Nieves LLC, 113 U.S.P.Q.2d 1629 (T.T.A.B. 2015).
                                 21
                                 22
                                          Here, AB argues that “[a]ny claim that consumers necessarily would
                                 23
                                      have presumed in 2012 that PATAGONIA beer came from a clothing
                                 24
                                      company that did not sell beer is implausible and unsupported.” (Dkt. 244 at
                                 25
                                      2). Given the similarity in the marks, the Court disagrees. AB’s
                                 26

                                                                             27
                                  Case 2:19-cv-02702-VAP-JEM Document 364 Filed 09/03/20 Page 28 of 36 Page ID
                                                                   #:25419



                                  1   PATAGONIA label, as used on its beer and other promotional goods, is
                                  2   almost identical to the logo Patagonia uses on its own goods. Both feature
                                  3   prominently the word “Patagonia,” accompanied by an outline of a mountain
                                  4   range. (See, e.g., Dkt. 108 at 2, Dkt. 257-11 at 2 (showing AB’s
                                  5   “PATAGONIA Cerveza” logo); AB SUF 125 (showing AB’s PATAGONIA
                                  6   Bohemian Pilsner bottle); Dkt. 261-14 (showing Patagonia branded
                                  7   apparel)). The Court finds that purchasers are likely to recognize AB’s mark
                                  8   as highly similar to Patagonia’s.
                                  9
                                 10      Courts look not only to purchasers’ impressions but also to retailers’
Central District of California
United States District Court




                                 11   intentions in evaluating false connection claims. The Federal Circuit has
                                 12   held that evidence of intent “would be highly persuasive that the public will
                                 13   make the intended false association.” Id. at 1377 (emphasis added). Univ.
                                 14   of Notre Dame Du Lac v. J.C. Gourmet Food Imports Co., 703 F.2d 1372
                                 15   (Fed. Cir. 1983). Patagonia has provided evidence of AB’s intent here as
                                 16   well, showing that “AB repeatedly referenced Patagonia’s brand and
                                 17   company in the course of developing its PATAGONIA beer,” mimicked
                                 18   Patagonia’s logo, “create[ed] advertising strategies that explicitly target
                                 19   customers of “Patagonia (clothing),” and “print[ed] ‘PATAGONIA’ and its . . .
                                 20   mountain silhouette on fleece jackets and other apparel – Patagonia’s core
                                 21   products – to coincide with” the launch of PATAGONIA beer. (Dkt. 291 at
                                 22   16-17). AB disputes these contentions. At the very least, Patagonia’s
                                 23   arguments and evidence raise a triable issue of fact as to whether AB
                                 24   intended a false association here.
                                 25
                                 26

                                                                             28
                                  Case 2:19-cv-02702-VAP-JEM Document 364 Filed 09/03/20 Page 29 of 36 Page ID
                                                                   #:25420



                                  1       Finally, although AB argues that it “actually operates a brewery in the
                                  2   Patagonia region, and its U.S. beer is made from Cascade hops from
                                  3   Patagonia,” this is insufficient to establish that the “PATAGONIA name does
                                  4   not . . . point[] uniquely and unmistakably to the clothing company[.]” (Dkt.
                                  5   244 at 22 (internal citation omitted)). In other words, AB’s PATAGONIA beer
                                  6   can hail from the Patagonia region and yet still carry a logo that is intended
                                  7   to draw a false connection to the Patagonia brand.
                                  8
                                  9       In short, Patagonia has adduced sufficient evidence to raise a genuine
                                 10   dispute of material fact as to the false connection claim, and the Court
Central District of California
United States District Court




                                 11   accordingly DENIES AB’s Motion for Summary Judgment as to Claim 6.
                                 12
                                 13     E. Claim 7: Misrepresentation of Source, 15 U.S.C. § 1064(3)
                                 14       AB moves for summary judgment on Patagonia’s claim under 15 U.S.C.
                                 15   § 1064(3), fraud in obtaining a trademark registration. 15 U.S.C. § 1064(3)
                                 16   provides that “[a] petition to cancel a registration of a mark. . . may . . . be
                                 17   filed . . . by any person who believes that he is or will be damaged,
                                 18   including as a result of a likelihood of dilution by blurring or dilution by
                                 19   tarnishment under section 1125(c) of this title, by the registration of [that]
                                 20   mark . . . if the registered mark is being used by, or with the permission of,
                                 21   the registrant so as to misrepresent the source of the goods or services on
                                 22   or in connection with which the mark is used.” Both parties refer to this as a
                                 23   “passing off” claim. (See Dkt. 244 at 21; Dkt. 291 at 20).
                                 24
                                 25       “Passing off ... occurs when a producer misrepresents his own goods or
                                 26   services as someone else’s.” OTR Wheel Eng'g, Inc. v. W. Worldwide

                                                                              29
                                  Case 2:19-cv-02702-VAP-JEM Document 364 Filed 09/03/20 Page 30 of 36 Page ID
                                                                   #:25421



                                  1   Servs., Inc., 897 F.3d 1008, 1016 (9th Cir. 2018). To succeed on a “passing
                                  2   off” claim, a party must show “blatant misuse of the subject mark by
                                  3   [registrant] in a manner calculated to trade on the goodwill and reputation of
                                  4   [the other party].” NSM Res. Corp. v. Microsoft Corp., 2014 WL 7206403, at
                                  5   *6 (TTAB Nov. 25, 2014). Patagonia has raised triable issues of fact
                                  6   regarding this claim. Indeed, much of the evidence the Court detailed
                                  7   above, regarding Patagonia’s Sixth Claim, is applicable here.
                                  8
                                  9      To the extent AB is arguing that, because Patagonia does not produce a
                                 10   beer named “Patagonia,” AB could not have “passed off” its own
Central District of California
United States District Court




                                 11   PATAGONIA beer as a Patagonia product, such a contention lacks merit.
                                 12   Patagonia has provided evidence showing that its Patagonia logo and AB’s
                                 13   PATAGONIA logo are highly—and perhaps intentionally—similar; that AB’s
                                 14   own employees or contractors were confused about the difference between
                                 15   Patagonia’s Long Root Ale beer and AB’s PATAGONIA beer; and that
                                 16   customers actually were confused about whether the PATAGONIA beer was
                                 17   affiliated with Patagonia. (See Dkt. 291 at 21-22). Patagonia has further
                                 18   provided evidence supporting its argument that AB intentionally coopted
                                 19   Patagonia’s image and identity. Patagonia has provided evidence
                                 20   suggesting, for example, that “AB created documents for AB’s PATAGONIA
                                 21   brand development and launch that explicitly reference Patagonia, Inc.’s
                                 22   Patagonia brand, and define advertising strategies that target customers of
                                 23   ‘Patagonia (clothing).’” (Dkt. 291-1 at 193). Such evidence is sufficient to
                                 24   raise a factual dispute regarding whether AB intentionally tried to pass off its
                                 25   own beer as a Patagonia product. The Court accordingly DENIES AB’s
                                 26   Motion for Summary Judgment as to Patagonia’s Seventh Claim.

                                                                            30
                                  Case 2:19-cv-02702-VAP-JEM Document 364 Filed 09/03/20 Page 31 of 36 Page ID
                                                                   #:25422



                                  1     F.   Timing Defenses to Fraud Cancellation Claims
                                  2       Having denied summary judgment on the merits of AB’s fraud claims,
                                  3   the Court considers AB’s affirmative defenses regarding timeliness. AB
                                  4   raises two distinct timing defenses, which the Court discusses below.
                                  5
                                  6       1. Statutes of Limitations
                                  7          AB argues that Patagonia’s fraud cancellation claims are “time-barred
                                  8   under California’s applicable three-year statute of limitations for fraud.”
                                  9   (Dkt. 244 at 1-2). This proposition is unsupported by the law. The Ninth
                                 10   Circuit is clear that “[t]he Lanham Act . . . provides that a petition for
Central District of California
United States District Court




                                 11   cancellation may be brought ‘[a]t any time[.]’” Pinkette Clothing, Inc. v.
                                 12   Cosmetic Warriors Ltd., 894 F.3d 1015, 1024 (9th Cir. 2018) (quoting 15
                                 13   U.S.C. § 1064). Courts in this district have faithfully applied this holding.
                                 14   See Kleven, 2015 WL 4977185, at *27 (“[T]he Lanham Act specifically
                                 15   provides that there is no limitation on when a party can bring a cancellation
                                 16   claim based on abandonment and fraud.”). AB’s statute of limitations
                                 17   defense fails.
                                 18
                                 19       2. Laches
                                 20       AB next argues that Patagonia’s trademark cancellation claims are
                                 21   barred under the doctrine of laches due to Patagonia’s “unreasonable and
                                 22   prejudicial six-plus year delay in filing this suit.” (Dkt. 244 at 2). Patagonia,
                                 23   in turn, argues that AB’s laches defense fails because “(1) AB lacks
                                 24   standing to assert laches; (2) Patagonia timely filed suit; and (3) AB suffered
                                 25   no material prejudice resulting from delay.” (Dkt. 235 at 24). Both parties
                                 26   move for summary judgment on this defense. (Dkt. 280 at 23).

                                                                              31
                                  Case 2:19-cv-02702-VAP-JEM Document 364 Filed 09/03/20 Page 32 of 36 Page ID
                                                                   #:25423



                                  1
                                  2       Laches is an equitable time limitation on a party's right to bring suit,
                                  3   resting on the maxim that one who seeks the help of a court must not sleep
                                  4   on his rights. Jarrow Formulas, Inc. v. Nutrition Now, Inc., 304 F.3d 829, 835
                                  5   (9th Cir. 2002). The elements of laches are (1) an unreasonable delay in
                                  6   bringing suit; and (2) prejudice to the defendant caused by the delay. Seller
                                  7   Agency Council v. Kennedy Center for Real Estate Educ., 621 F.3d 981, 989
                                  8   (9th Cir. 2010); accord Eat Right Foods Ltd. v. Whole Foods Mkt., Inc., 880
                                  9   F.3d 1109, 1115 (9th Cir. 2018). Thus, “[e]ven where a defendant
                                 10   establishes that a plaintiff delayed unreasonably in filing suit, laches will not
Central District of California
United States District Court




                                 11   bar a claim unless that delay prejudiced the defendant.” Eat Right Foods
                                 12   Ltd.., 880 F.3d at 1119. “Because the application of laches depends on a
                                 13   close evaluation of all the particular facts in a case, it is seldom susceptible
                                 14   of resolution by summary judgment.” Couveau v. American Airlines, Inc.,
                                 15   218 F.3d 1078, 1083 (9th Cir. 2000). “Although the application of the laches
                                 16   doctrine to the facts is at the discretion of the trial judge, when it comes to
                                 17   determining what those facts are, the usual summary judgment standards
                                 18   apply.” Eat Right Foods Ltd., 880 F.3d at 1117.
                                 19
                                 20       To determine whether a party unreasonably delayed, courts “look[] to
                                 21   whether the most analogous state statute of limitations has expired.”
                                 22   Pinkette, 894 F.3d at 1025. If plaintiff fails to sue within the relevant
                                 23   limitations period, “there is a strong presumption in favor of laches.” Id. The
                                 24   Ninth Circuit is clear that “the presumption of laches is triggered if any part
                                 25   of the claimed wrongful conduct occurred beyond the limitations period”
                                 26   because “[t]o hold otherwise would “effectively swallow the rule of laches,

                                                                             32
                                  Case 2:19-cv-02702-VAP-JEM Document 364 Filed 09/03/20 Page 33 of 36 Page ID
                                                                   #:25424



                                  1   and render it a spineless defense.” Jarrow Formulas, Inc. v. Nutrition Now,
                                  2   Inc., 304 F.3d 829, 837 (9th Cir. 2002) (internal quotations and citations
                                  3   omitted). Thus, “in determining the presumption for laches, the limitations
                                  4   period runs from the time the plaintiff knew or should have known about his
                                  5   § 43(a) cause of action.” Id.
                                  6
                                  7      Both AB and Patagonia move for summary judgment on AB’s laches
                                  8   defense as applied to Patagonia’s anti-trafficking claim. (See Dkt. 235 at
                                  9   24; Dkt. 244 at 24). AB argues, in effect, that because Patagonia knew
                                 10   about the registration, Patagonia should have been on notice of the anti-
Central District of California
United States District Court




                                 11   trafficking claim. As Patagonia points out, however, that “[w]hen the
                                 12   registration issued, WIA was identified as the registrant and no amount of
                                 13   investigation would have revealed actual, much less constructive, notice of
                                 14   the private deal between WIA and AB to sell the ITU.” (Dkt. 344 at 11)
                                 15   (emphasis omitted). The Court agrees.
                                 16
                                 17      With its anti-trafficking claim, Patagonia challenges not the registration
                                 18   itself (and how it appeared in the PTO Register), but rather the validity of the
                                 19   underlying transactions, about which Patagonia only gathered information in
                                 20   2018. As several courts have recognized, although “constructive knowledge
                                 21   is enough to start the laches evaluation period,” Eat Right Foods Ltd., 880
                                 22   F.3d at 1116, a party is “not required to constantly monitor every nook and
                                 23   cranny of the entire nation and to fire both barrels of its shotgun instantly
                                 24   upon spotting a possible infringer,” Synoptek, 2018 WL 3359017, at *7.
                                 25   Thus, “the period of delay in bringing a claim is measured from the date
                                 26   when a potential claimant receives or should have gathered reliable

                                                                             33
                                  Case 2:19-cv-02702-VAP-JEM Document 364 Filed 09/03/20 Page 34 of 36 Page ID
                                                                   #:25425



                                  1   information establishing the basis for a claim[.]” Cellularm Inc. v. Bay Alarm
                                  2   Co., No. C-89-3409 DLJ, 1991 WL 332052, at *9 (N.D. Cal. Apr. 11, 1991).
                                  3   See also SunEarth, Inc. v. Sun-Earth Solar Power Co., No. C 11-4991 CW,
                                  4   2012 WL 368677, at *16 (N.D. Cal. Feb. 3, 2012) (“[U]nreasonable delay in
                                  5   a trademark infringement case is measured from when the plaintiff knew or
                                  6   should have known about its potential cause of action.”).
                                  7
                                  8       AB also claims that laches bars Patagonia’s Six and Eighth Claims for
                                  9   cancellation on the basis of fraud and false connection. (Dkt. 244 at 24 &
                                 10   n.5). The Court find the laches defense fails as applied to these claims as
Central District of California
United States District Court




                                 11   well. Patagonia initiated this action in April 2019. (Dkt. 1). AB argues that
                                 12   laches began to run from July 4, 2007, when AB first published the
                                 13   PATAGONIA beer mark for opposition. (Dkt. 244 at 25). With respect to
                                 14   Patagonia’s Eighth Claim, the Court has held that AB’s statements
                                 15   regarding continuous use can serve as the basis for Patagonia’s fraud
                                 16   claim. As Patagonia points out, AB did not file an incontestability affidavit, in
                                 17   which is represented it had made continuous use of the mark, until October
                                 18   2018. (Dkt. 235 at 25). Clearly, Patagonia could not have known it had
                                 19   grounds to contest the incontestability claim prior to that affidavit being filed.
                                 20   The Court accordingly finds that Patagonia did not unreasonably delay
                                 21   when it brought this action less than a year later.
                                 22
                                 23       As to Patagonia’s Sixth Claim, for false connection, AB states, in a
                                 24   footnote, that “[Patagonia’s] passing off claim appears to be based on more
                                 25   recent conduct, but if based on conduct pre-dating April 9, 2015, laches
                                 26   would also bar that claim.” (Dkt. 244 at 24 n.5) (internal citation omitted).

                                                                             34
                                  Case 2:19-cv-02702-VAP-JEM Document 364 Filed 09/03/20 Page 35 of 36 Page ID
                                                                   #:25426



                                  1   The Court agrees that the claim is based on more recent conduct, and
                                  2   accordingly finds the laches defense inapplicable to this claim. The Court
                                  3   accordingly DENIES summary judgment as to AB’s laches defense.
                                  4
                                  5    G. Counterclaim 3: Declaratory Relief of Validity of Registration
                                  6      Finally, AB asks this Court to “grant summary judgment on AB’s Third
                                  7   Counterclaim for declaratory relief and declare that AB’s Registration is valid
                                  8   and that AB has exclusive rights to use PATAGONIA on or in connection
                                  9   with beer in the U.S.” (Dkt. 244 at 30 (internal citations omitted)). For the
                                 10   reasons stated above, the Court DENIES AB’s MSJ as to its Third
Central District of California
United States District Court




                                 11   Counterclaim for Declaratory Relief of Validity of Registration.1
                                 12
                                 13                                V.     CONCLUSION
                                 14      The Court therefore GRANTS Patagonia’s Motion for Partial Summary
                                 15   Judgment IN PART and awards summary judgment to Patagonia as to
                                 16   Patagonia’s Ninth Claim. The Court DENIES AB’s Motion for Partial
                                 17   Summary Judgment.
                                 18
                                 19   IT IS SO ORDERED.
                                 20       Dated:     9/3/20
                                 21                                                         Virginia A. Phillips
                                                                                       United States District Judge
                                 22
                                 23      1
                                           Additionally, summary judgment is inappropriate on this claim because, as
                                 24      Patagonia points out, “AB has not moved on Patagonia’s Ninth Claim,” for
                                         trademark rectification[.]” (Dkt. 257 at 30 n.17). .Therefore, “[a] judgment
                                 25      against Patagonia on [the above] cancellation claims . . . would create, at
                                         most, a presumption of validity, not conclusive validity” pursuant to 15
                                 26      U.S.C. § 1115(a). (Id.).

                                                                              35
                                  Case 2:19-cv-02702-VAP-JEM Document 364 Filed 09/03/20 Page 36 of 36 Page ID
                                                                   #:25427



                                  1
                                  2
                                  3
                                  4
                                  5
                                  6
                                  7
                                  8
                                  9
                                 10
Central District of California
United States District Court




                                 11
                                 12
                                 13
                                 14
                                 15
                                 16
                                 17
                                 18
                                 19
                                 20
                                 21
                                 22
                                 23
                                 24
                                 25
                                 26

                                                                      36
